Citation Nr: 0333474	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  94-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran had active service from May 1943 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey.  

In August 1993, the appellant provided oral testimony at a 
hearing held at the VA RO in Newark, New Jersey, before a 
hearing officer, a transcript of which has been associated 
with the claims file. 

In February 1998, the veteran's claims file was transferred 
to the VA RO in Waco, Texas.

In September 1998, the appellant and his spouse provided oral 
testimony via a videoconference hearing held at the VA RO in 
Waco, Texas, and conducted by a Veterans Law Judge sitting in 
Washington, DC., a transcript of which has been associated 
with the claims file.  That Veterans Law Judge is no longer 
employed with the Board.

In January 1999, the Board remanded the case for further 
development and adjudicative action.

In July 2003, the RO most recently affirmed the determination 
previously entered.

In October 2003, the Board informed the veteran that the 
Veterans Law Judge who conducted the September 1998 hearing 
was no longer employed at the Board and that he had the right 
to another hearing.  See 38 C.F.R. § 20.707 (2003).  Later 
that month, the veteran indicated that he did not want 
another hearing.  Therefore, no further development with 
regard to a hearing is necessary.    

In view of the veteran's age, the Board on its own motion has 
advanced the veteran's case on the docket.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's anxiety reaction is productive of 
considerable social and industrial impairment.

3.  Anxiety reaction is not productive of severe social and 
industrial impairment.

4.  Anxiety reaction is not productive of an occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
anxiety reaction have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9400; 61 Fed. Reg. 52,695-
52,702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the August 1993 hearing, the veteran testified that he 
could not work because of his psychiatric disorder.  
Specifically, he said that he was unable to drive because his 
psychiatric medication caused blackouts.  He stated that a 
doctor told him not to drive or operate machinery.  He 
reported that he had no social life and had marital 
difficulties.  He also added that he was temperamental.  
August 1993 Transcript.

In a December 1993 statement, a VA psychiatrist reported that 
the veteran had been receiving treatment for complaints of 
panic attacks and generalized anxiety on a monthly basis.  
The psychiatrist noted that the veteran started taking 
medication because he had begun to experience an increase in 
anxiety with irritability, argumentativeness, and 
restlessness. 

The veteran was afforded a VA psychiatric examination in 
March 1994.  He reported that his symptomatology had worsened 
over the last two years.  He said that he retired in 1987 and 
that his job was a forklift operator.  He stated that during 
heated arguments with his spouse, he sometimes thought that 
he was going to explode and hurt her.  He indicated that he 
had attacks of anxiety, tension, agitation, and depression.

Mental status evaluation revealed that the veteran was alert 
and oriented times three.  He was very tense and had a 
conventional appearance.  Psychomotor activity was increased, 
and his speech was rambling and circumstantial.  His affect 
was restricted, and his mood was depressed.  There was no 
disturbance of mental stream, thought or perception.  His 
memory was intact, but his concentration was impaired.  His 
intellect was average.  Insight was absent, and judgment was 
compromised under stress.  He was financially competent.  The 
diagnoses were anxiety disorder and depressive disorder.


The veteran underwent a VA psychiatric examination in January 
1997.  He reported that he was unable to work for a number of 
years because of a misdiagnosis.  He said that a seizure 
disorder was initially diagnosed and that later syncope was 
diagnosed.  He indicated that catheterizations had reduced 
his syncopal attacks.  He stated that he was unable to work 
for many years because of the fainting spells.  He also 
complained of headaches, arguments with his family, increased 
eating, and increased sleeping.  He said that he is grumpy 
and irritable due to his multiple medical conditions and 
marital difficulties.

Mental status examination revealed that the veteran was alert 
and oriented times three.  His speech had a normal rate and 
volume.  He was well dressed, friendly and cooperative.  He 
had good eye contact.  There was psychomotor agitation or 
depression.  His memory and concentration were intact, and 
his intelligence was average.  He was anxious and stated that 
he felt depressed.  He denied any suicidal or homicidal 
ideation, auditory or visual hallucinations, or paranoia.  He 
was not tangential or circumstantial.  He was able to think 
abstractly, and his insight and judgment were good.

The Axis I diagnosis was generalized anxiety disorder with 
depression.  Axis IV stressors were being retired and 
financial difficulties.  The examiner assigned a GAF score of 
60 to 70.

VA medical records reflect that a geriatric psychiatrist 
treated the veteran from August 1997 to April 1998.  

In August 1997, the veteran reported no changes in memory or 
personality and denied any suicidal or homicidal ideation.  
He underwent a mental status examination in October 1997.  
The impression was that the examination was not consistent 
with an anxiety disorder.  The psychiatrist noted that given 
his low education level and age effects, at this time there 
was no evidence of acute confusional state or degenerative 
process.  In February 1998, the psychiatrist reported that 
the veteran was euthymic, had no suicidal ideation and was 
doing well on the present treatment.  In April 1998, his mood 
was euthymic, and he denied any suicidal ideation.

At the September 1998 hearing, the veteran testified that he 
had panic attacks manifested by his head spinning around and 
losing consciousness.  He stated that he quit working because 
of anxiety attacks in which he got dizzy and lost 
consciousness.  He reported that a doctor attributed those 
symptoms to his psychiatric disorder.  He indicated that it 
had been almost twenty years since he last had a full-time 
job.  His spouse reported that he often switched jobs, which 
she attributed to his psychiatric disorder.  The veteran 
testified that he did not have any friends, was a loner and 
had marital difficulties.  He reported that he did not drive 
very much because of his blackouts, but added that if he had 
a good car, he could work.  September 1998 Transcript.

VA outpatient treatment records show that in November 1998 
the geriatric psychiatrist noted that the veteran's overall 
response to treatment was stable.  He denied any suicidal or 
homicidal ideation.  

VA medical records reveal that in March 1999 the veteran's 
mood was euthymic.  However, he reported that he continued to 
have spells with anxiety and panic attack components three to 
four times a week and that he still had some nightmares along 
with subjective complaints regarding memory.  The geriatric 
psychiatrist noted diagnoses of generalized anxiety disorder 
and panic disorder.  The psychiatrist indicated that the 
veteran's response to treatment had been partial with his 
mood being more stable and euthymic, but that his anxiety 
symptoms were still significant.  

The geriatric psychiatrist stated that the GAF score was 
lower because the panic symptoms were more apparent.

The veteran was also afforded a VA psychiatric examination in 
March 1999.  He reported that he worked some as a security 
guard after receiving Social Security benefits at the age of 
62.  He said that he had no hobbies and that he watched 
television.  He stated that he handled stress by yelling at 
his spouse.  He denied any suicidal ideation or attempts.  He 
reported that he put lorazepam under his tongue when he felt 
like he was going to faint.

Mental status evaluation revealed that the veteran looked his 
stated age.  He was casual and neat in his dress.  He was 
pleasant and likable and had a sense of humor.  He was 
cooperative and goal oriented.  He was oriented to time, 
place and person.  He was able to organize his thoughts and 
express himself.  He spoke softly and occasionally 
volunteered information.  He had a normal rate and rhythm to 
his speech.  His affect was apparently normal, and his mood 
was mildly down.  There were no psychoses, delusions, or 
hallucinations.  His intellect was average, but memory was 
rather good.  He sometimes had problems when he did not 
listen to or hear what was being asked.  His judgment was 
good, and insight was slight.  

The impression was chronic anxiety.  The examiner assigned a 
GAF score of 70.  
The examiner noted that his syncopal episodes may have been 
caused by anxiety with a cardiac component.  The examiner 
also indicated that the veteran had not had any problems 
since he had his cardiac catheterization and had been taking 
isosorbide and anti-anxiety medications.

VA medical records reveal that the geriatric psychiatrist 
continued to treat the veteran from July to October 1999.  In 
July 1999, the psychiatrist noted that the veteran's overall 
response to treatment was stable.  The veteran denied any 
suicidal or homicidal ideation.  In October 1999, the 
psychiatrist noted that the veteran's panic and anxiety 
symptoms were well controlled on medication.  His mood was 
euthymic, and he denied any suicidal or homicidal ideation.

In March 2000, the veteran underwent a mental status 
evaluation as part of VA outpatient treatment.  His treating 
geriatric psychiatrist reported that the veteran had 
stabilized on medication and had less overall anxiety in 
comparison to previous symptomatology.  His appearance was 
normal, and he was well groomed and neatly dressed.  His 
behavior was normal and appropriate.  His affect and mood 
were anxious.  His speech was coherent, goal directed and 
relevant.  His thought content and process and his perception 
were normal.  His cognitive abilities showed that he was 
alert and oriented, insightful and distractible.  He voiced 
no suicidal or homicidal ideation.  The assessment was 
generalized anxiety disorder. 

VA outpatient treatment records reflect continued treatment 
in August 2000 and January 2001.  In August 2000, the 
treating geriatric psychiatrist noted that the frequency and 
severity of the veteran's panic episodes had decreased with 
medication, and that he still had spells once or twice a 
week.  The veteran denied suicidal or homicidal ideation.  
The assessments were panic disorder and anxiety, with partial 
benefit from medication.  The psychiatrist assigned a GAF 
score of 52, reflecting the veteran's current symptomatology.  
In January 2001, the psychiatrist noted that overall, the 
veteran's response to treatment had been stable, and that his 
mood and anxiety symptoms were fairly well controlled on 
medication.  The veteran denied any suicidal ideation.  The 
psychiatrist diagnosed a chronic anxiety disorder, requiring 
lifelong treatment for optimal function.  

VA medical records show that a geriatric psychiatrist 
continued to treat the veteran from June to September 2001.  
In June 2001, the psychiatrist noted that previously the 
veteran had been stable, but that there had been a new onset 
of nightmares.  The assessment was generalized anxiety 
disorder, with the veteran continuing to be somewhat fragile 
at the present time.  In September 2001, the psychiatrist 
reported that the veteran's response to treatment had been 
somewhat stable, but that he was still prone to anxiety 
symptoms.  The psychiatrist noted that his mood was anxious 
and euthymic, and that there was no suicidal or homicidal 
ideation, or psychosis.  The psychiatrist stated that the 
veteran still had chronic anxiety with somatic preoccupation 
that was somewhat relieved by medication.  The psychiatrist 
indicated that the treatments and interventions were still 
necessary.  

VA outpatient treatment records reflect that in June 2002, 
the treating geriatric psychiatrist noted that the veteran's 
response to treatment had been somewhat stable, but that he 
was still prone to anxiety symptoms.  The veteran reported 
that his nightmares had worsened since he attempted to quit 
taking temazepam.  His mood was anxious and euthymic.  There 
was no evidence of suicidal or homicidal ideation or 
psychosis.  The assessment was chronic anxiety with somatic 
preoccupation that was somewhat relieved by medication.  


VA outpatient treatment records from October to November 2002 
reveal continued treatment for psychiatric symptomatology.  
In October 2002, the veteran's mood was generally euthymic 
with intermittent anxiety.  He denied any suicidal or 
aggressive ideation or intent.  There was no evidence of 
psychosis.  The assessment remained chronic anxiety with 
somatic preoccupation that was somewhat relieved by 
medication.  In November 2002, the psychiatrist noted some 
memory recognition defects.

The veteran underwent another VA psychiatric examination in 
December 2002.  He reported that he worked regularly at 
various jobs until the age of 62 at which time he retired 
from regular physical work, but still worked for a few more 
years as a night watch security man.  He indicated that he 
was totally retired and actually did nothing work related.  

Mental status examination revealed that the veteran was 
cleanly dressed, very pleasant and a good conversationalist.  
He had no difficulty expressing himself.  His intellectual 
cognitive functions were not at a very high level, but his 
cognitive functions were otherwise good.  He had good contact 
with outside reality.  He complained of anxiety, nightmares, 
and sleep disturbance.  He added that he was lonely and had 
no friends.  He indicated that he sat at home doing nothing 
other than watching television.  He reported that he was 
getting along with his spouse of 56 years and that his 
children occasionally visited him.  

The examiner indicated that the mental status examination was 
normal and that from an emotional standpoint, the veteran had 
mild post-traumatic stress disorder (PTSD).  The examiner 
noted that his symptomatology was not increasing and that 
with old age, such symptomatology tended to decrease.  

Under Axis I, the examiner noted a diagnosis of chronic 
anxiety disorder but indicated that it was old diagnosis from 
World War II where PTSD was not formulated and did not exist.  
The examiner indicated that he would change the diagnosis to 
mild PTSD.  The examiner indicated that the veteran's GAF 
score was very close to what the March 1999 VA examiner 
assigned.  The current examiner assigned a GAF score of 60 
and indicated that the veteran was certainly competent. 

A VA medical record dated in February 2003 shows that 
overall, the veteran's response to treatment was stable.  He 
was pleasant and euthymic.  He denied any suicidal or 
aggressive ideation or intent.  There was no evidence of 
psychosis.  The assessment was generalized anxiety disorder 
with somatic preoccupation that was somewhat relieved by 
medication.  The treating psychiatrist noted that memory 
remained good for recent events.

In June 2003, the veteran's treating geriatric psychiatrist 
submitted a statement for review by the Board describing the 
veteran's current condition.  The assessment was generalized 
anxiety disorder with somatic preoccupation that was somewhat 
relieved by medication.  The psychiatrist stated that the 
veteran still complained of memory problems and was 
struggling with it on a day-to-day basis, but that his memory 
remained too good for Alzheimer-type concerns.  

The psychiatrist noted the veteran's condition was 
significantly compromised.  The psychiatrist also reported 
that over the course of several years of treatment, the 
veteran had consistently had GAF ratings in the 51-53 range 
and had been rated at 51 or 53 for nearly three years.  The 
psychiatrist indicated that such a rating reflected 
moderately severe impairment.  

The psychiatrist also described the veteran's impairment with 
regard to the new rating criteria for psychiatric disorders.  
The psychiatrist noted that the veteran had had an ongoing 
occupational and social impairment with reduced reliability 
and productivity due to anxiety attacks occurring more than 
once a week, circumstantial speech, difficulty understanding 
complex commands, and impairment of both short- and long-term 
memories.  The psychiatrist reported that the veteran had 
impaired abstract thinking and diminished motivation as well 
as depressed mood.  The psychiatrist also stated that his 
anxiety disorder caused him difficulty in establishing and 
maintaining effective work and social relationships.  The 
psychiatrist concluded by noting that the veteran will need 
medication for the rest of his life.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  


However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Anxiety Reaction

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran's claim was filed prior to November 7, 
1996, his psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.  See VAOPGCPRC 3-00 (April 
10, 2000).  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  Id.

The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity.  Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  

Hence, these rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent disability 
rating was assignable.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) (repealed effective November 7, 1996).

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent disability rating was assigned.  Id.

Where there was definite impairment in the ability to 
establish or maintain effective and relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability rating was to be assigned.  Id. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  



The VA General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

Under the old criteria, there were additional guidelines for 
evaluating psychiatric disability, i.e., social impairment 
per se was not to be used as the sole basis for any specific 
percentage evaluation, but was of value only in 
substantiating the degree of disability based on all the 
findings.  38 C.F.R. § 4.132, Note (1) (1996) (repealed 
effective November 7, 1996).  Additionally, social 
inadaptability was to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1996) (repealed 
effective November 7, 1996).

Under the old criteria, when two diagnoses, one organic and 
the other psychological or psychoneurotic, were presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation would be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
38 C.F.R. § 4.132, Noted (4) (1996) (repealed effective 
November 7, 1996).

The revised rating criteria for anxiety reaction under 
Diagnostic Code 9400 contemplate that a 30 percent rating is 
to be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks.  
However, a person with a 30 percent disability rating can 
generally function satisfactorily, with routine behavior, 
self-care, and conversations all being normal.  Symptoms 
include such as the following: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).

A 50 percent disability rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Under Diagnostic Code 8911, a 60 percent disability rating is 
warranted for a seizure disorder that averages at least one 
major seizure every four months for the past year or that is 
manifested by on average nine to ten minor seizures a week.  
An 80 percent disability rating requires at least one major 
seizure every three months for the past year or more than ten 
minor seizures weekly.  A 100 percent disability rating is 
warranted for a seizure disorder manifested by at least one 
major seizure per month over the past year.  A major seizure 
is characterized by generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption of consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk or head (myoclonic type), or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a (2003).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

In that regard, the RO provided the veteran notice of the 
VCAA in a February 2002 letter, and in a September 2002 
supplemental statement of the case provided the provisions 
and fully adjudicated his claim with this law in mind.

Through the supplemental statements of the case, and letters 
from the RO dated in February 1999, February 2001, and April 
2001, the RO informed the veteran of the information and 
evidence necessary to substantiate his claim and his 
responsibilities for providing evidence.  

The veteran was advised of evidence he could submit himself 
or to sufficiently identify evidence and to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See 38 U.S.C.A. § 5103 (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2003).  

Copies of the above-mentioned documents were sent to the 
representative. 

With regard to providing evidence, the RO in the February 
1999 letter asked the veteran to identify the names and 
addresses of all health care providers who provided treatment 
for his anxiety disorder for the period from August 1992 to 
the present and provide the specific dates of treatment.  

The RO enclosed five copies of the VA Form 21-4142 
(authorization for release of information), and asked the 
veteran to complete those forms for each health care 
provider.  The veteran did not respond to that letter.

In the February 2002 letter, the RO notified the veteran 
about the VCAA.  The RO informed him that they would make 
reasonable efforts to get the evidence necessary to support 
his claim.  The RO indicated that it would try to obtain 
records, such as medical records, but that the veteran must 
give it enough information about such records so that it 
could request them from the person or agency that has them.  
The RO noted that it was still the veteran's responsibility 
to make sure that it received such records.

The RO asked the veteran to do the following: provide the 
name of the person, agency, or company that has relevant 
records; provide the address of this person, agency, or 
company; provide the approximate time frame covered by the 
records; in the case of medical records, provide the 
condition for which he was treated; and complete a VA Form 
21-4142 for treatment or records reported.  The RO noted that 
the veteran could help it with his claim by telling it about 
any additional information or evidence that he wanted the RO 
to try to obtain.

The RO advised the veteran to submit any additional evidence 
or information describing additional evidence within 30 days, 
but did not state that his claim would be adjudicated based 
only on the evidence of record and any additional VA 
examinations if he did not respond within 30 days.  Compare 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The veteran did not respond to the February 2002 VCAA letter.

In response to a letter giving him 60 days to make any 
additional argument with regard to the September 2002 
supplemental statement of the case, the veteran in an October 
2002 statement indicated that he did not have any additional 
evidence to furnish.  

In response to a letter giving him 60 days to make any 
additional argument with regard to a January 2003 
supplemental statement of the case, the veteran in a January 
2003 statement reported that a geriatric psychiatrist was 
treating him.  

In an April 2003 letter, the RO asked the veteran to complete 
a VA Form 21-4142, authorizing the release of information 
from that doctor.  

Later that month, the veteran submitted a VA Form 21-4142, in 
which he indicated that the geriatric psychiatrist worked at 
a VA medical center.

As for the duty to assist, the service medical records and 
reports of VA examinations are of record.  The veteran has 
reported treatment only at VA medical centers.  These 
records, including the records of his treating geriatric 
psychiatrist, have been obtained.  In light of the above, VA 
has fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R § 
3.159 (2003).  

The veteran has been afforded several VA examinations with 
regard to his claim.  Accordingly, VA has satisfied its duty 
to assist by providing a medical examination.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c)(4).

In light of the above, VA has complied with the directives of 
the January 1999 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent necessary; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duties to notify and to assist 
under both the former law and the new VCAA.  38 U.S.C.A. 
§§ 5107(a), 5103, 5103A; 38 C.F.R. § 3.159.  

Additionally, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA, the hearing 
officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Increased Evaluation

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the Board 
notes that the CAFC's decision in Kuzma appears to be limited 
to the retroactive application of section 3(a) of the VCAA, 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  
In other words, the veteran is entitled to have his claim of 
entitlement to an increased rating considered under both the 
old and new provisions for rating mental disorders.  See 
Karnas, supra.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The first question is whether a higher rating is warranted 
under the old criteria for rating mental disorders.  The 
Board finds that the veteran's anxiety reaction is productive 
of considerable social and industrial impairment.

The January 1997 VA examiner assigned a GAF rating of 60 to 
70.  Also, on the March 1999 VA examination, the GAF rating 
was 70.  However, the December 2002 VA examiner assigned a 
GAF rating of 60.  In a June 2003 statement, the geriatric 
psychiatrist who had treated the veteran for almost six years 
indicated that the veteran had consistently had GAF ratings 
in the 51-53 range and had been rated at 51 or 53 for nearly 
three years.  That psychiatrist also stated that such a 
rating reflected moderately severe impairment.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  DSM-IV at 32.

The Board places great weight on the statement of the 
geriatric psychiatrist since he treated the veteran for 
almost six years.  Based on his statement and treatment 
records, and the GAF rating assigned by the December 2002 VA 
examiner, the Board finds that the veteran's level of 
disability utilizing the criteria in effect prior to November 
7, 1996, more nearly approximates considerable impairment 
than definite impairment.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

As a 50 percent disability rating is warranted for the 
service-connected psychiatric disorder under the old criteria 
for rating mental disorders, the Board does not need to 
consider whether a 50 percent disability rating is warranted 
under the new criteria.  Karnas, supra.  However, the Board 
notes that in the June 2003 statement, the veteran's treating 
psychiatrist indicated that the veteran had had an ongoing 
occupational and social impairment with reduced reliability 
and productivity due to anxiety attacks occurring more than 
once a week, circumstantial speech, difficulty understanding 
complex commands, and impairment of both short- and long-term 
memories.  The psychiatrist reported that the veteran had 
impaired abstract thinking and diminished motivation as well 
as depressed mood.  The psychiatrist also stated that his 
anxiety disorder caused him difficulty in establishing and 
maintaining effective work and social relationships.

Having determined that the criteria for a 50 percent 
disability rating have been met, the Board must next address 
whether (under both the amended, effective November 7, 1996, 
and previous criteria) the next higher disability rating of 
70 percent is warranted.  

The Board finds that on the facts of this case, neither 
criteria are found to be more favorable.  The evidence simply 
does not support no more than a 50 percent disability rating.

The veteran, who is retired, has argued that he quit working 
because of blackouts.  In particular, he has stated that he 
could not drive due to blackouts, which he at one point 
attributed to psychiatric medication.  

In the September 2002 rating decision, the RO denied service 
connection for syncope with a history of a diagnosis of a 
seizure disorder.  Although the representative noted in a 
March 2003 statement that more medical evidence is needed to 
determine if it is at least as likely as not that the 
veteran's syncope is related to the service-connected anxiety 
disorder, neither the veteran nor the representative filed a 
notice of disagreement with the denial of service connection 
for syncope.

Also, the March 1999 VA neurological examiner indicated that 
the veteran probably had cardiac-based syncope.  The March 
1999 VA psychiatric examiner, however, opined that his 
syncopal episodes may have been caused by anxiety with a 
cardiac component.  Therefore, the Board will assume that the 
veteran's syncopal episodes are at least partially 
attributable to his service-connected anxiety reaction.

The veteran's treating geriatric psychiatrist has diagnosed a 
panic disorder.  An RO has not adjudicated service connection 
for that disorder to determine whether the panic disorder was 
caused or aggravated by the service-connected anxiety 
disorder.  

When it is not possible to separate the effects of a service-
connected disorder and a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Therefore, under Mittleider, supra, the signs and symptoms of 
panic attacks manifested by dizziness and loss of 
consciousness will be attributed to the service-connected 
anxiety disorder.  Similarly, since a depressive disorder has 
been diagnosed, the signs and symptoms of a depressive 
disorder will be attributed to the service-connected anxiety 
disorder.

The evidence does not reflect that the veteran does not 
presently work because of syncope.  While the veteran and his 
spouse testified that he still has panic attacks manifested 
by syncope, the March 1999 VA neurological examiner noted 
that after the veteran was on cardiac medication, the 
syncopal episodes disappeared or grossly improved.  

Also, the March 1999 VA psychiatric examiner indicated that 
the veteran had not had any problems with syncopal episodes 
since he had had his cardiac catheterization.


Additionally, the GAF rating at best is 51.  Such a GAF 
rating reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 32.  

Moreover, the veteran's treating psychiatrist noted in the 
June 2003 statement such a rating reflected moderately severe 
impairment.  

While there was some degree of industrial impairment, the 
veteran's symptoms, including any current syncope, are not at 
a level of severity and persistence that constituted severe 
impairment.  His psychoneurotic symptoms are not of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain his employment.

Also, the Board is unable to conclude that the veteran's 
ability to establish or maintain effective or favorable 
relationships during this time period was severely impaired.  
The veteran has reported that he is a loner and has no 
friends.  However, he currently lives with his spouse of over 
56 years.  Although he had had marital difficulties, he 
reported at the December 2002 VA psychiatric examination that 
he was getting along well with his spouse.  His children also 
occasionally visited him.  

Therefore, he has interrelationships with others and is not 
totally isolated.  In other words, while there may be some 
social impairment, the Board does not find that his ability 
to establish and maintain social relationships is severely 
impaired in light of the evidence of record to the contrary.

The Board stresses that the evidence, as discussed above, 
does not reflect symptomatology that meets or more nearly 
approximates the criteria required for a 70 percent 
evaluation or higher under the old criteria of Diagnostic 
Code 9400 in effect prior November 7, 1996.  See 38 C.F.R. § 
4.7.

Accordingly, the preponderance of the evidence is against a 
finding that the veteran's service-connected psychiatric 
disorder is productive of severe social and industrial 
impairment.  

Therefore, the Board finds no basis for granting a rating in 
excess of 50 percent for anxiety reaction, solely under the 
"old" criteria.

Likewise, under the new criteria for rating mental disorders 
on and after November 7, 1996, the evidence is against an 
evaluation higher than 50 percent.  

Competent evidence of deficiencies in most areas as would 
support a higher evaluation has not been presented.

The competent and probative evidence does not show any of the 
following: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech being 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, in March 1999 the veteran reported to his 
treating psychiatrist that he had spells with anxiety and 
panic attack components three to four times a week.  However, 
as to syncope, both the March 1999 VA neurological and 
psychiatric examiners noted that the syncope symptoms had 
improved, if not totally disappeared.  In August 2000, the 
treating geriatric psychiatrist noted that the frequency and 
severity of the veteran's panic episodes had decreased with 
medication and that he still had spells once or twice a week.

In the June 2003 statement, the treating psychiatrist stated 
that the veteran had anxiety attacks occurring more than once 
a week, a phrase similar to a symptom listed in the rating 
criteria for a 30 percent disability rating.  However, that 
psychiatrist did not indicate that the veteran had a near-
continuous panic affecting the ability to function 
independently, appropriately and effectively.  

As to depression, there is no evidence that he has a near-
continuous depression affecting the ability to function 
independently, appropriately and effectively.

With regard to impaired impulse control such as unprovoked 
irritability with periods of violence, the veteran at the 
March 1994 VA psychiatric examination reported that during 
heated arguments with his spouse, he sometimes thought he was 
going to explode and hurt her.  

He also said at the March 1999 VA psychiatric examination 
that he handled stress by yelling at his spouse.  However, 
there is no evidence that he has ever assaulted his spouse or 
anyone else.  The record shows no evidence of homicidal 
ideation, and at the December 2002 VA examination he reported 
that he was getting along well with his spouse.

As to difficulty in adapting to stressful circumstances 
including work or a worklike setting and an inability to 
establish and maintain effective relationships, the treating 
psychiatrist in the June 2003 statement said that the veteran 
had had difficulty in establishing and maintaining effective 
work and social relationships, a symptom listed in the rating 
criteria for a 30 percent disability rating.  

However, that psychiatrist did not state that the veteran had 
difficulty in adapting to stressful circumstances including 
work or a worklike setting or that he had an inability to 
establish and maintain effective relationships.  In fact, as 
noted above, the veteran reported at the December 2002 VA 
psychiatric examination that he was getting along well with 
his spouse and that his children also occasionally visited 
him.

Moreover, as previously reported, the GAF rating at best is 
51, which reflects moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  DSM-IV at 
32.  As the veteran's treating psychiatrist noted in the June 
2003 statement, such a rating reflected moderately severe 
impairment.


Even with consideration of all of the veteran's 
symptomatology, the Board finds that the veteran does not 
suffer symptoms or effects that cause an occupational or 
social impairment equivalent to what would be requisite to 
meet the new criteria for a 70 percent rating.  Mauerhan, 16 
Vet. App. at 442.

Accordingly, the preponderance of the evidence is against a 
finding that anxiety reaction is productive of an 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  

In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular evaluation and considered 
them, but did not grant entitlement to an increased 
evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be so unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Floyd, 9 Vet. 
App. at 94-96; Shipwash, 8 Vet. App. at 227. 

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his service-
connected anxiety disorder.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question. 


ORDER

Entitlement to an increased evaluation of 50 percent for 
anxiety reaction is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



